BE IT REMEMBERED:

THAT at the term of the Honorable Court of Appeals for the Tenth District of the State of Texas, begun and holden at Waco on the 1st day of January, 2015, present Chief Justice TOM GRAY and Justices REX D. DAVIS and AL SCOGGINS

In the cause

No. 10-15-00287-CR


IN RE BRIAN DAMON WARD

Original Proceeding

the following Judgment was entered on the 10[th] day of September, 2015:

"Came on to be heard on the original Petition for Writ of Mandamus filed in this Court on August 27, 2015, by Relator Brian Damon Ward, and the same having been considered, because it is the opinion of the Court that the Petition for Writ of Mandamus should be dismissed; it is therefore ordered, adjudged and decreed that the Petition for Writ of Mandamus be, and hereby is, dismissed for lack of jurisdiction.  It is further ordered that the Relator Brian Damon Ward, pay all costs in this behalf expended and incurred in this Court."

I, SHARRI ROESSLER, Clerk of the Court of Appeals for the Tenth District of Texas, at the City of Waco, hereby certify that the foregoing is a true copy of the Judgment entered herein by this Court in the above entitled and numbered cause as appears of record in Minute Book 13, Page 621.

IN WITNESS WHEREOF, I hereunto set my hand and affix the seal of said Court at Waco, this 10[th] day of September A.D. 2015.

SHARRI ROESSLER, Clerk


By: ______________________________________
Nita Whitener, Deputy Clerk